Citation Nr: 1712096	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether the reduction of the disability rating for a mood disorder (previously characterized as posttraumatic stress disorder (PTSD) with generalized anxiety disorder), from 100 percent to 70 percent disabling, effective January 1, 2012, was proper.

 2. Entitlement to an initial rating higher than 10 percent for orofacial dyskinesia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement to an initial rating higher than 10 percent for orofacial dyskinesia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the time of its reduction to 70 percent on January 1, 2012, the 100 percent rating for then service-connected PTSD had been in effect since July 28, 2008, so less than 5 years.

2. In October 2010, the RO notified the Veteran of the proposed reduction in the rating for PTSD, which included apprising him that he had 60 days to submit evidence contesting this intended action and to have hearing on the matter.

3. The evidence used to reduce the rating for this disability from 100 to 70 percent did not show improvement in this disability that would be maintained under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction in the disability rating for a mood disorder (previously characterized as PTSD with a generalized anxiety disorder) from 100 percent to 70 effective January 1, 2012, percent was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85; Diagnostic Codes 9400, 9411 and 9435 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2010, the RO proposed to reduce the Veteran's 100 percent evaluation for PTSD to 50 percent.  In an October 2011 rating decision, the RO reduced the disability rating for the currently diagnosed mood disorder to 70 percent effective January 1, 2012.  Initially, the Board observes 38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in October 2010.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, January 1, 2012, the 100 percent rating for the Veteran's PTSD had been continuously in effect since July 28, 2008, a period less than 5 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  In any event, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Psychiatric disabilities are evaluated pursuant to the General Rating Formula for Mental Disorders.  Therefore, regardless of whether the Veteran's psychiatric disability is classified under DC 9411, DC 9435, or another mental disorder diagnostic code, the Veteran's disability will be rated under the General Rating Formula under 38 C.F.R. § 4.130.  Under that code, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends). 

Here, the evidence that led to the grant of a 100 percent disability rating for PTSD was a September 2008 VA examination.  The examiner noted that the Veteran was receiving both psychotropic medications and psychotherapy from a private psychiatrist, Dr. J.P.  On mental status examination, the Veteran was oriented to time, place and person.  He denied suicidal or homicidal thoughts.  The examiner observed that the Veteran was able to maintain personal hygiene and other basic activities of daily living (ADLs).  The Veteran, however, did report short term memory deficiency, which the examiner stated was common amongst combat veterans.  He also had obsessive or ritualist behavior.  His speech was noted as very distorted.  The examiner commented that the Veteran had great difficulty expressing himself.  He observed that as the Veteran tried to discuss more emotional issues, such as his experiences in Vietnam, his facial tick and difficulty speaking became much worse.  The Veteran reported that he occasionally had panic attacks associated with post traumatic nightmares. In addition, the Veteran reported chronic auditory hallucinations directly related to his service in Vietnam.  The examiner further stated that the Veteran was irritable inappropriate to situations, which caused serious impairment in the Veteran's occupational and social functioning.  The examiner also noted that the Veteran had chronic anxiety and depression.  He also stated that the Veteran had an impaired impulse control evidenced by the Veteran's fear of losing his temper in interpersonal situations and feelings that he wanted to fight people.  As a result of an impaired impulse control, the Veteran left his job in transportation security.  The examiner concluded that the Veteran was suffering from severe levels of PTSD and that his neurological facial tic and related speech difficulties were related directly to his PTSD and combat service in Vietnam.  His GAF score was 40.

With respect to the proposed rating reduction, the evidence includes an August 2010 VA examination.  On mental status evaluation, the examiner observed that the Veteran was appropriately dressed in casual attire and adequately groomed.  His eye contact was appropriate.  He had facial grimacing mostly manifested as squinting and muscular tension around his eyes and mouth.  He was soft spoken, but his speech was clear and understandable. The examiner commented that the Veteran's thought process was logical and goal directed.  The examiner noted the Veteran's statement that others saw him as a "nice guy", but when asked to describe himself he would not answer.  He described his mood as usually good but added that there was an undercurrent of depression.  The examiner observed that the Veteran was somewhat tense and anxious.  When asked if there were any people places things or experiences that he tended to avoid by the examiner, the Veteran stated that he avoided his relatives.  He added that the used to think they had his best interest at heart but when his mother died they did not send a letter of condolence and no one attended her funeral.  In addition, when asked about intrusive thoughts and flashbacks, he stated that he had thoughts of rejection, especially when he thought about approaching a woman.  He further stated that he had daily panic attacks, which resulted in shortness of breath lasting for approximately one hour.  The examiner noted that the Veteran denied cognitive confusion and memory problems.  He described his appetite as "good" but reported that he did have a periodic loss of 5 to 10 pounds weight, which he then would regain.  In addition, the Veteran reported having repetitive dreams of feeling incomplete and then waking up with an empty feeling.  He also relayed that hot weather and rain triggered his memories of Vietnam.  The Veteran stated that generally once a month or so he remembered his friends that died and Vietnam and wondered why he survived.  These thoughts led to his depression.  He, however, denied visual and auditory hallucinations.  

The examiner stated that his overall impression was that the Veteran met the DSM diagnostic criteria for a mood disorder, not otherwise specified (NOS). The examiner reached this conclusion based on the Veteran's reports that he experienced an undercurrent of depression for most of his life.  He noted the Veteran's reports of sadness after losing his parents, especially his mother in 2005, and his continued sense of loss of his extended family due to conflicts in handling his parents' estate.  The examiner also opined that there was no evidence that he met the DSM IV diagnostic criteria for a second diagnosis.  Instead, he determined that the Veteran met the DSM IV criteria for a GAF score of 65 in that he showed some mild symptoms of depressed and anxious mood but generally functioned pretty well.  The examiner noted that the Veteran worked as a residential landscaper and also worked as an artist with his work appearing in several galleries and festivals.  The examiner further observed that the Veteran was the member of a Buddhist organization and attended their yearly retreats.  He stated that the Veteran did volunteer work in the community and socialized with members of a community artist group as well as enjoyed attending concerts and clubs.  

The examiner, however, opined that the Veteran did not meet the DSM IV criteria for PTSD because he denied persistently re-experiencing any traumatic event; specifically, intrusive distressing recollections of the event including images, thoughts or perceptions.   In addition, he stated that the Veteran denied recurrent distressing dreams of the event and denied acting or feeling as if the traumatic event were recurring.  The examiner further noted that the Veteran denied intense psychological distress or physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of any traumatic event as well as persistently avoiding stimuli associated with any trauma.  The examiner commented that since the September 2008 VA examination, the Veteran showed significant improvement in his prior symptoms, possibly as a result of the intensive therapy he reported having the past two years.  During his September 2008 examination, the examiner observed that the Veteran was assessed as having PTSD following reports of chronic and intense anxiety, recurrent irritability, intrusive recollections, recurrent nightmares, avoidance of anything representing a combat trauma, increased arousal with hypervigilance and irritability.  During this examination, however, the examiner stated that the Veteran denied all these symptoms except anxiety.  Therefore, he concluded that the Veteran's mood disorder, NOS, was primarily caused by or a result of feelings of loneliness stemming from childhood, poor self-esteem and a fear of rejection if he were to pursue intimate heterosexual relationships.

This same examiner submitted an addendum opinion in September 2010 to clarify his diagnosis of the Veteran.  He opined that the Veteran's current diagnosis of mood disorder, NOS, was primarily both an older condition that has continued to develop and secondarily, a progression of his prior PTSD diagnosis.  The examiner stated that the mood disorder, NOS, had also developed new features with the recent painful life experiences, i.e., the loss of his parents.  As it related to the prior diagnosis of PTSD, he commented that the Veteran showed significant improvement from the 2008 PTSD diagnosis and reiterated the reasons described above already why the Veteran did not currently meet the DSM IV criteria for PTSD.  The examiner once again concluded that the Veteran continued to benefit from his ongoing private psychotherapy. 

The relevant evidence of record also includes a December 2010 private medical opinion letter from Dr. J.P., the Veteran's private psychiatrist.  Dr. J.P. noted that had treated the Veteran since January 2008.  He stated that the Veteran had been depressed periodically throughout the therapeutic relationship and, at various times, the depression had affected his quality or life.  Dr. J.P. explained that the depressive states usually are exacerbated by facial spasm and slurring of speech, with no way of controlling the physiological response.  He stated that when this happened, it led to motivational problems and disturbance of mood.  Dr. J.P. commented that a commitment to weekly therapy helped the Veteran with acceptance of his condition and his anxiety level had lessened the incidences of facial spasms.  He also observed that the Veteran had less frequent depressive episodes in the past year, but expressed his opinion that the Veteran would revert quickly if his treatments where discontinued.   

In addition, in June 2011, Dr. J.P. submitted a rebuttal medical opinion letter to the findings and conclusions of the examiner who performed the August 2010 VA examination and his September 2010 addendum opinion.  Dr. J.P. disagreed with that VA examiner's opinion that the Veteran no longer met the DSM IV criteria for PTSD.  He stated that the Veteran's chronic condition resulting in abnormal facial muscle tone was linked with a mood disorder concurrent with a PTSD diagnosis.  Dr. J.P. commented that the disorder continued to develop since the beginning of his treatments.  He explained that the Veteran's facial nerve condition caused mood volatility in regards to personal relationships and had continually demonstrated a problem maintaining relationships.  Dr. J.P. stated that this pattern was concurrent with depressive states exacerbated by facial spasm and slurring of speech.  He acknowledged that the weekly therapy session helped with his ADLs and enjoyment of music and artist expression was at the forefront of the Veteran's life.  Dr. J.P. also noted that the Veteran earned his living as a professional landscaper.  He, however, stated that these were the most positive attributes, but that the manifestation of uncontrolled orofacial movements and dysarthric speech had not significantly improved since the initial review described in his VA medical treatment record dated September 1999.  He commented that it was quite clear that an inability to handle various stressors could be linked to the manifestation of a conversion disorder.  

Dr. J.P. further stated that he agreed with the VA psychologist that diagnosed the Veteran with PTSD in March 2008.  He documented that the Veteran presently manifested symptoms, including restlessness, sleep disturbances, poor concentration and periodic bouts of combat trauma, including the loss of his friends in battle, spontaneously arose and affected his moods.  Dr. J.P. observed that at these times, the Veteran withdrew from all social activity.  He noted that a previous VA examination listed facial grimacing and eye squinting with muscular tension.  He stated that these symptoms have not changed for the better and that anxiety appeared to worsen the condition significantly.  Dr. J.P. further commented that when the veteran was able to express his emotions overtly, his anxiety significantly abated.

Dr. P.J. continued by saying that it was his professional opinion that all earlier trauma mentioned in the VA evaluation can in fact arise periodically throughout an individual's life.  He explained that it is how an individual handles the memory that allows for increasing adaptability to one's life situations.  In the Veteran's case, D.P.J. stated that the Veteran periodically showed signs of improvement based on a lessening of intrusive memories of traumatic events, including images, thoughts and perceptions as the VA examiner concluded.  He, however, commented that it was his experience that the traumatic memories associated with PTSD spontaneously merged and significantly affected the Veteran's quality of life.  Dr. P.J. observed that, at these times, the Veteran manifested symptoms of withdrawal with depressive tendencies and distinct avoidance of externals that could be associated with previous trauma.  He stated that this could be interpreted as a numbing of general responsiveness and, as a result, the Veteran's facial movements and speech were adversely affected.  

Moreover, Dr. J.P. observed that weekly therapy sessions helped the Veteran with a greater degree of self acceptance and less defensiveness.  He stated that the Veteran's anxiety level had also lessened, which appeared to positively affect his speech and facial movements.  Dr. J.P. further observed that the Veteran had less frequent depressive episodes.  He then rejected the August 2010 VA examiner's conclusion that the Veteran did not meet the DSM IV requirements for PTSD.  Dr. P.J. stated that the Veteran manifested symptoms concurrent with the denial and avoidance of painful emotions.  He commented that trust was obviously an issue and suspected that the denial of the previous PTSD symptoms reported in 2008 was part of a self-destructive pattern that was concurrent with PTSD memories.  Dr. J.P. also conjectured that a deeper level of questioning would have uncovered the Veteran's present need to continue treatments.  He concluded that the Veteran would quickly revert to the previously mentioned patterns if his treatments were discontinued.

The relevant evidence of record also includes an August 2011 VA examination.  The examiner noted that he reviewed the previous August 2010 VA examination and Dr. J.P.'s December 2010 medical opinion letter.  The examiner also documented that the Veteran was in individual psychotherapy with Dr. J.P. on a weekly basis.  The examiner, however, diagnosed the Veteran with mood disorder, NOS, on Axis I, and interpersonal isolation, financial problems, speech and chewing problems on Axis IV.  In addition, the examiner assigned the Veteran with a GAF score of 50.  The examiner opined that the Veteran's psychiatric disorder most nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  In reaching this conclusion, the examiner noted the Veteran's statements that he lived by himself and had too much anxiety to engage in a relationship.  The Veteran also reported that he enjoyed gardening and had joined a Buddhist organization, where he interacted with people once or twice a week.  He, however, stated that his stay was very short because of his anxiety.  The examiner documented that the Veteran worked in landscaping, noting that it was seasonal work, usually six months out of the year.  The examiner also stated that the Veteran left his previous position as a security screener for TSA because it was too much stress and he experienced too much anger.  The Veteran reported that since leaving his other job, he had less anger and stress because he worked by himself or within a very small crew.  He also stated that he did not get along with customers and co-workers, although his contact was quite limited.  He further reported that it was stressful getting to work and that he had lost a lot of work recently from May to July due to dizziness, nausea and depression.

The examiner observed that the Veteran exhibited symptoms including a depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; impairment of short term and long term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or work-like setting.  The Veteran also reported current suicidal ideation but no plans and no intent to act on it.  The examiner stated that the Veteran had obsessional rituals, which interfered with routine activities.  The examiner further noted that the Veteran had a habit of hypervigilance evidenced by checking his environment for safety and constantly checking the doors and windows at night.  The Veteran also reported other symptoms such as weight loss of eight pounds in the past year, difficulty chewing, anxiousness, intrusive memories of being shot, facial spasms and speech slurring.  The examiner commented that the Veteran had no meaningful relationships, although he would like to but was fearful of rejection and was acutely embarrassed and ashamed.  The examiner concluded that the Veteran's mood disorder symptoms had increased since the last evaluation to such an extent that he had occupational and social impairment deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.

Upon consideration of the foregoing evidence, and a comparison of the demonstrated symptomatology at the time of the assignment of the Veteran's pre-reduction 100 percent disability rating versus the demonstrated symptomatology demonstrated since that time, the Board concludes that the evidence does not show actual improvement in the Veteran's condition to justify the effectuated reduction of the disability rating from 100 percent to 70 percent.

In support of the foregoing conclusion, the Board acknowledges that the evidence indicates that there has been some waxing and waning of the Veteran's psychiatric disorder symptoms since the time that the initial 100 percent disability rating was assigned.  Nonetheless, the Board finds that the evidence shows that, since the time that the 100 percent disability rating was assigned, the Veteran's symptoms did not diminish in severity to the extent that the Veteran was able to function under the ordinary conditions of life and work.  

Although the August 2010 VA examiner concluded that the Veteran's PTSD symptoms had abated and that he showed significant improvement since the September 2008 VA examination, Dr. J.P. disagreed with this analysis, stating that the Veteran's mood disorder was concurrent with his PTSD diagnosis.  He also commented that the traumatic memories associated with PTSD spontaneously emerged and significantly affected the Veteran's quality of life.  Moreover, the August 2010 VA examiner indicated that the Veteran's psychiatric disorder had significantly improved because he was able to work as a landscaper, an artist, engaged in religious actives and socialized with other people.  Dr. J.P. and the August 2011 VA examiner, however, noted that while he was able to engage in such activities, they were on a limited basis and that he did not have any meaningful relationships.  Further, both Dr. J.P. and the August 2011 VA examiner observed that the Veteran's orofacial dysfunction further exacerbated his psychiatric disorder, thereby, making it difficult for the Veteran to function normally.  Accordingly, the preponderance of the evidence does not demonstrate that the Veteran's psychiatric disorder did not improve to warrant the reduction from 100 percent to a 70 percent disability rating. 

In short, the RO's findings in this case that the Veteran's psychiatric disorder no longer approximated the criteria for  a 100 percent rating is not sufficient to sustain a finding that the reduction was proper under § 3.344.  Accordingly, the action to reduce the rating is void, and the 100 percent evaluation is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344.


ORDER

Restoration of the 100 percent for a mood disorder is granted, effective January 1, 2012. 


REMAND

Regarding the Veteran's claim for an initial rating in excess of 10 percent for orofacial dyskinesia, the Board finds that this claim must be remanded for another VA examination to determine the current level of severity of this disability.  

A review of the records shows that the last relevant VA examination was in August 2011.  Since then, in a December 2011 statement, the Veteran indicated that his orofacial dyskinesia had worsened in severity due to symptoms including trouble masticating food, drinking and difficulty talking.  In his May 2013 substantive appeal, he again stated that his symptoms had gotten worse since his last VA examination almost two years ago.  Accordingly, another VA examination is warranted.  The Veteran's updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain the Veteran's VA treatment records, dated since October 2014.

2. Make arrangements to obtain private medical treatment records from Dr. J.P., dated since June 2011.

3. Thereafter, schedule the appropriate VA examination to assess the severity of the Veteran's orofacial dyskinesia. The examiner should review the claims file and note such review in the examination report or addendum to the report.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

4. Finally, readjudicate the claim on appeal.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


